              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:17-cv-00051-MR


TARA LASHANA STOKLEY,            )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
KILOLO KIJAKAZI, Acting          )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Attorney’s Fees under § 406(b) of the Social Security Act [Doc. 20].

I.    PROCEDURAL BACKGROUND

      On March 10, 2017, the Plaintiff initiated this action seeking judicial

review of the Commissioner’s decision to deny her application for benefits

under the Social Security Act. [Doc. 1]. On March 22, 2018, this Court

reversed the Commissioner's decision denying the Plaintiff's application for

benefits and remanded the case to the Appeals Council for further

administrative action. [Docs. 15, 16]. On June 21, 2018, the Court awarded

the Plaintiff attorney’s fees in the amount of $5,000.00 in full satisfaction of




        Case 5:17-cv-00051-MR Document 24 Filed 09/13/21 Page 1 of 5
any and all claims by the Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412(d) (EAJA). [Doc. 19].

      On July 5, 2021, the Commissioner issued a Notice of Award to the

Plaintiff explaining his past due benefits and stating that $17,070.75,

representing 25% of the Plaintiff’s back benefits, was being withheld from the

Plaintiff’s award to pay any award of attorney’s fees. [Doc. 21-1 at 4]. The

Plaintiff and his attorney had a contingency fee agreement pursuant to which

any attorney’s fee award could not exceed 25% of the past due benefits.

[Doc. 21-2].

      The Plaintiff’s counsel now seeks an award of $7,070.751 in fees

pursuant to 42 U.S.C. § 406(b)(1), with the additional stipulation that upon

receipt of such payment, the Plaintiff’s counsel will refund to the Plaintiff the

$5,000.00 previously awarded under the EAJA. [Doc. 21 at 2].

II.   DISCUSSION

      There are two avenues by which a Social Security benefits claimant

may be awarded attorney’s fees. First, claimants may seek a fee award

under the EAJA, which provides that “a court shall award to a prevailing party




1The Plaintiff’s counsel has filed a petition for administrative services in the amount of
$10,000.00 with the Social Security Administration. [Doc. 21 at 2].

                                            2



         Case 5:17-cv-00051-MR Document 24 Filed 09/13/21 Page 2 of 5
other than the United States fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including

proceedings for judicial review of agency action, brought by or against the

United States in any court having jurisdiction of that action....” 28 U.S.C. §

2412(d)(1)(A). Second, a claimant may seek an award pursuant to 42 U.S.C.

§ 406(b), which provides that “[w]henever a court renders a judgment

favorable to a claimant ... who was represented before the court by an

attorney, the court may determine and allow as part of its judgment a

reasonable fee for such representation, not in excess of 25 percent of the

total of the past-due benefits to which the claimant is entitled by reason of

such judgment....” 42 U.S.C. § 406(b)(1)(A).

     While attorney's fees may be awarded under both the EAJA and §

406(b), the Social Security Act requires that the attorney must refund to the

claimant the smaller fee. “Thus, an EAJA award offsets an award under

Section 406(b), so that the amount of the total past-due benefits the claimant

actually receives will be increased by the EAJA award up to the point the

claimant receives 100 percent of the past-due benefits.” Stephens ex rel.

R.E. v. Astrue, 565 F.3d 131, 134-35 (4th Cir. 2009) (quoting Gisbrecht v.

Barnhart, 535 U.S. 789, 796 (2002)).


                                       3



        Case 5:17-cv-00051-MR Document 24 Filed 09/13/21 Page 3 of 5
      Here, the Plaintiff and his counsel entered into a contingency fee

agreement by which the Plaintiff agreed to pay 25% of any past due benefits

awarded to his counsel. As the Fourth Circuit has recognized, “§ 406(b) was

designed to control, not to displace, fee agreements between Social Security

benefits claimants and their counsel. As long as the agreement does not call

for a fee above the statutory ceiling of twenty-five percent of awarded past-

due benefits, . . . § 406(b) simply instructs a court to review the agreement

for reasonableness.” Mudd v. Barnhart, 418 F.3d 424, 428 (4th Cir. 2005)

(citation and internal quotation marks omitted).

      The Court finds that the services rendered in this Court were

appropriate and reasonable to the relief sought, and the contingency fee

agreement executed by the Plaintiff and his counsel is reasonable.

Accordingly, the Plaintiff’s Motion for Attorney’s Fees is granted.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion [Doc. 20] is

hereby GRANTED, and an award of attorney’s fees in the amount of Seven

Thousand Seventy Dollars and Seventy-Five Cents ($7,070.75) pursuant to

42 U.S.C. § 406(b)(1)(A) is hereby approved.

      IT IS FURTHER ORDERED that upon receipt of the § 406(b) fees,

Plaintiff’s counsel is hereby instructed to return to the Plaintiff the sum of


                                       4



        Case 5:17-cv-00051-MR Document 24 Filed 09/13/21 Page 4 of 5
$5,000.00, representing the fee that counsel previously received pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

     IT IS FURTHER ORDERED that a copy of this Order be provided to

the Social Security Administration in order to effectuate payment of the

award from past due benefits which have been withheld for such purpose.

     IT IS SO ORDERED.
                        Signed: September 13, 2021




                                           5



        Case 5:17-cv-00051-MR Document 24 Filed 09/13/21 Page 5 of 5
